
	

114 HR 4140 IH: Saving the Earnings and Noting the Investment of Our Retired Seniors Act of 2015 
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4140
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Guinta (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Veterans’ Affairs, Transportation and Infrastructure, Appropriations, Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a one-time supplementary payment to beneficiaries of Social Security and Veterans
			 benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Saving the Earnings and Noting the Investment of Our Retired Seniors Act of 2015  or the SENIORS Act of 2015. 2.Sense of CongressIt is the sense of Congress that—
 (1)seniors, especially those on a fixed income, who were promised social security benefits, paid into the system, and now rely on those benefits, receive a proper cost-of-living increase to fulfill their needs; and
 (2)Congress, in coordination with the heads of the Social Security Administration, the Railroad Retirement Board, the Department of Veterans Affairs, and the Department of Labor, should develop a legislative solution to ensure that the cost-of-living adjustment formula for Social Security adequately reflects beneficiaries' needs.
			3.One-time supplementary payment to beneficiaries of Social Security and Veterans benefits
			(a)Authority To make payments
				(1)Eligibility
 (A)In generalSubject to paragraph (4)(C), the Secretary of the Treasury shall disburse a payment equal to the amount described in subsection (e) to each individual who, for any month during the 3-month period ending with the month which ends prior to the month that includes the date of the enactment of this Act, is entitled to a benefit payment described in clause (i), (ii), or (iii) of subparagraph (B), or is eligible for a SSI cash benefit described in subparagraph (C).
 (B)Benefit payment describedFor purposes of subparagraph (A): (i)Title ii benefitA benefit payment described in this clause is a monthly insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et seq.).
 (ii)Railroad retirement benefitA benefit payment described in this clause is a monthly annuity or pension payment payable under subsection (a), (c), or (d) of section 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a).
 (iii)Veterans benefitA benefit payment described in this clause is a payment made by the Secretary of Veterans Affairs for a benefit under the laws administered by the Secretary—
 (I)that is covered by section 5312 of title 38, United States Code; (II)for which there was an increase in rates made pursuant to the Veterans’ Compensation Cost-of-Living Adjustment Act of 2014 (Public Law 113–181); or
 (III)that would otherwise be increased pursuant to an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.).
 (C)SSI cash benefit describedA SSI cash benefit described in this subparagraph is a supplemental security income benefit payable under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.).
 (2)No double paymentsAn individual shall be paid only 1 payment under this section, regardless of whether the individual is entitled to, or eligible for, more than 1 benefit payment described in paragraph (1).
 (3)LimitationA payment under this section shall not be made in the case of any individual whose date of death occurs before the date on which the individual is certified under subsection (b) to receive a payment under this section.
				(4)Timing and manner of payments
 (A)In generalThe Secretary of the Treasury shall commence disbursing payments under this section at the earliest practicable date but in no event later than 120 days after the date of enactment of this Act. The Secretary of the Treasury may disburse any payment electronically to an individual in such manner as if such payment was a benefit payment to such individual under the applicable program described in subparagraph (B) or (C) of paragraph (1).
					(B)Notice
 (i)In generalThe Secretary of the Treasury shall provide written notice, sent by mail to each individual receiving a payment under this section, explaining that the payment represents a one-time benefit increase to the benefit payment described in paragraph (1) to which the individual is entitled.
 (ii)Public noticeThe Secretary of the Treasury, in consultation with the Commissioner of Social Security and the Secretary of Veterans Affairs, shall publish on a public Web site information about the payments authorized under this subsection, including—
 (I)information on eligibility for such payments; (II)information on the timeframe in which such payments will be distributed; and
 (III)other relevant information. (C)DeadlineNo payments shall be disbursed under this section after December 31, 2016, regardless of any determinations of entitlement to, or eligibility for, such payments made after such date.
 (b)Identification of recipientsThe Commissioner of Social Security, the Railroad Retirement Board, and the Secretary of Veterans Affairs shall certify the individuals entitled to receive payments under this section and provide the Secretary of the Treasury with the information needed to disburse such payments. A certification of an individual shall be unaffected by any subsequent determination or redetermination of the individual's entitlement to, or eligibility for, a benefit specified in subparagraph (B) or (C) of subsection (a)(1).
			(c)Treatment of payments
 (1)Payment not considered income for purposes of taxationA payment under subsection (a) shall not be considered as gross income for purposes of the Internal Revenue Code of 1986.
 (2)Payments protected from assignmentThe provisions of section 207 of the Social Security Act (42 U.S.C. 407) and section 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)) shall apply to any payment made under subsection (a) as if such payment was a benefit payment to such individual under the applicable program described in subsection (a)(1)(B).
				(3)Treatment under Social Security Act
 (A)No effect on family maximumFor purposes of section 203(a) of the Social Security Act (42 U.S.C. 403(a)), a payment under subsection (a) shall be disregarded in determining reductions in benefits under such section.
 (B)Payment not a general benefit increaseFor purposes of section 215(i) of the Social Security Act (42 U.S.C. 415(i)), a payment under subsection (a) shall not be regarded as a general benefit increase.
 (4)Payments subject to reclamationAny payment made under this section shall, in the case of a payment by direct deposit which is made after the date of the enactment of this Act, be subject to the reclamation provisions under subpart B of part 210 of title 31, Code of Federal Regulations (relating to reclamation of benefit payments).
				(d)Payment to representative payees and fiduciaries
 (1)In generalIn any case in which an individual who is entitled to a payment under subsection (a) and whose benefit payment or cash benefit described in paragraph (1) of that subsection is paid to a representative payee or fiduciary, the payment under subsection (a) shall be made to the individual's representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment.
				(2)Applicability
 (A)Payment on the basis of a title ii benefit or SSI benefitSection 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(i) or (1)(C) of subsection (a) in the same manner as such section applies to a payment under title II or XVI of such Act.
 (B)Payment on the basis of a railroad retirement benefitSection 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(ii) of subsection (a) in the same manner as such section applies to a payment under such Act.
 (C)Payment on the basis of a veterans benefitSections 5502, 6106, and 6108 of title 38, United States Code, shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(iii) of subsection (a) in the same manner as those sections apply to a payment under that title.
 (e)Payment amountThe amount described in this subsection, with respect to an individual who is entitled to a benefit payment described in clause (i), (ii), or (iii) of subparagraph (B) of subsection (a)(1) or eligible for a SSI cash benefit described in subparagraph (C) of such subsection, is the amount that is equal to 12 percent of the amount of such benefit payment or SSI cash benefit payable to the individual for the month of November 2015.
 (f)AppropriationOut of any sums in the Treasury of the United States not otherwise appropriated, the following sums are appropriated for the period of fiscal years 2016 through 2017, to remain available until expended, to carry out this section:
 (1)For the Secretary of the Treasury, such sums as may be necessary for administrative costs incurred in carrying out this section.
 (2)For the Commissioner of Social Security— (A)such sums as may be necessary for payments to individuals certified by the Commissioner of Social Security as entitled to receive a payment under this section; and
 (B)such sums as may be necessary to the Social Security Administration's Limitation on Administrative Expenses for costs incurred in carrying out this section.
 (3)For the Railroad Retirement Board— (A)such sums as may be necessary for payments to individuals certified by the Railroad Retirement Board as entitled to receive a payment under this section; and
 (B)such sums as may be necessary to the Railroad Retirement Board's Limitation on Administration for administrative costs incurred in carrying out this section.
					(4)
 (A)For the Secretary of Veterans Affairs— (i)such sums as may be necessary for the Compensation and Pensions account, for payments to individuals certified by the Secretary of Veterans Affairs as entitled to receive a payment under this section; and
 (ii)such sums as may be necessary for the Information Systems Technology account and the General Operating Expenses account for administrative costs incurred in carrying out this section.
 (B)The Department of Veterans Affairs Compensation and Pensions account shall hereinafter be available for payments authorized under subsection (a)(1)(A) to individuals entitled to a benefit payment described in subsection (a)(1)(B)(iii).
					4.Offsets
 (a)Rescission of funds in U.S. Enrichment Corporation FundAll balances under United States Enrichment Corporation Fund are hereby permanently rescinded. No amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
			(b)Social security number required To claim the refundable portion of the child tax credit
 (1)In generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(5)Identification requirement with respect to taxpayer and qualifying child
 (A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes on the return of tax for such taxable year the taxpayer’s social security number.
 (B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the social security number of either spouse is included on such return.
 (C)LimitationSubparagraph (A) shall not apply to the extent that the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds the credit allowed under section 32..
 (2)Omissions treated as mathematical or clerical errorSection 6213(g)(2)(I) of such Code is amended to read as follows:  (I)an omission of a correct social security number required under section 24(d)(5) (relating to refundable portion of child tax credit), or a correct TIN under section 24(e) (relating to child tax credit), to be included on a return,.
 (3)Conforming amendmentSection 24(e) of such Code is amended by inserting with respect to qualifying children after Identification requirement in the heading thereof. (4)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
 (c)Rescission of funds for the Making Home Affordable ProgramOf the amounts obligated, but not expended, under the Emergency Economic Stabilization Act of 2008 for the Making Home Affordable Program of the Department of the Treasury, the Secretary of the Treasury shall transfer $2,500,000,000 to the general fund of the Treasury.
 (d)Rescission of funds for the DOE ATVM Loan ProgramOf the funds made available by section 129 of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009, Public Law 110–329, the unobligated balance is hereby rescinded.
 5.ReportNot later than 1 year after the date of the enactment of this Act, the heads of the Social Security Administration, the Railroad Retirement Board, the Department of Veterans Affairs, and the Department of Labor shall jointly submit a report to Congress that includes a legislative solution to ensure that the cost-of-living adjustment formula for Social Security adequately reflects beneficiary’s needs.
		
